DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on June 29, 2022.  As directed by the amendment: claims 21 and 34 have been amended, claims 29, 30, 32, 33, and 35-38 have been cancelled.  Thus, claims 21-27 and 34 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 21 and 34 are objected to because of the following informalities:  it is recommended to amend claims 21 and 34 in lines 5 and 3, respectively, to recite “[[a]] cannabidiol” to correct for grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smutney (US 20130291866) in view of Schambye (US 20090305964) in view of Fabio (WO 2015010092).
Regarding claim 21, Smutney discloses a drug delivery system comprising a dry powder inhaler (inhaler device 200 in fig. 9), enclosure (cartridge 250 in fig. 10) and dry powder composition comprising microcrystalline particles of a 3,6-bis(N-fumarvl-4-aminobutvl)-2,5-diketopiperazine (paragraph 199 discloses FDKP; paragraph 214 discloses the composition comprises microparticles of crystalline plates), wherein the enclosure is configured to hold the dry powder composition (paragraph 19 discloses that the cartridge can contain any dry powder medicament).
Smutney further discloses that the dry powder composition can comprise any active agent (paragraph 196 discloses the active agent can be any type depending on the disease or condition to be treated) but does not explicitly teach or disclose the composition comprising a cannabidiol in an amount from 1% to 40% (w/w) and 1,2-distearovl-sn-glvcero-3-phosphocholine (DSPC).
Schambye teaches a composition which can be made into a dry powder composition for inhalation using known techniques (paragraph 461).  Schambye further teaches that an example active agent is cannabidiol (paragraph 297) and can comprise DSPC (paragraphs 419-421 discloses that the active agent can comprise transport molecules with an exemplary molecule being DSPC).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the active agent of Smutney to be cannabidiol for the purpose of counteracting nausea or vomiting in a patient in need (paragraph 297).  It would have further been obvious to have modified the composition to comprise DSPC as Schambye teaches that this addition increases the half-life of the active agent (paragraph 419).
Fabio is directed to dry powder formulations for inhalation (paragraph 2).  Fabio further teaches that concentration of the active agent in the formulation is chosen based on the form and size of drug to be delivered and the potency of the dose required (paragraph 70).  As such, the concentration of the active agent is taught to be a result effective variable in that changing the concentration of the active agent would change the therapeutic effect of the active agent on the patient.  Further, a review of Applicant’s specification assigns no criticality to the claimed composition amount (paragraphs 105 and 106 state potential ranges and also notes that the amount can vary depending on the form and size of the drug to be delivered and does not specifically limit the drug to be cannabidiol).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the concentration of the cannabidiol to be between 1%-40% w/w as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, in the modified device of Smutney, Smutney discloses the dry powder inhaler is a breath-actuated inhaler (paragraph 8 discloses a “breath-powered” device).
Regarding claim 23, in the modified device of Smutney, Smutney discloses the dry powder inhaler comprises a body (housing 220 in fig. 10) having a proximal portion and a distal portion (see below), wherein the body further comprises a mouthpiece integrally structured at the proximal portion (mouthpiece 230 in fig. 10) and a housing integrally configured with the body (outer shell 257 in fig. 9), wherein the body further comprises a mounting area for the enclosure (cartridge holder 215 in fig. 11a), and the mouthpiece and the housing are movable relative to one another linearly (figs. 9 and 10) wherein the housing translationally glides over the body in a proximal to distal direction to open the inhaler (fig. 10 and 11A; paragraphs 133 and 134), or from a distal to proximal direction to close the inhaler (fig. 9 and 11B) and are operably configured to engage one another by insertion (figs. 11A/B shows the housing 220, equated to the claimed “body”, being inserted into the outer shell 257) to effectuate the enclosure to be reconfigured to attain an airflow pathway through the enclosure for discharging a powder dose upon an inhalation (paragraph 136 discloses that in a closed condition, airflow pathway 240 is opened so that it is communication with cartridge 250 through dispensing port 227).

    PNG
    media_image1.png
    293
    438
    media_image1.png
    Greyscale

Regarding claim 24, in the modified device of Smutney, Smutney discloses the enclosure is a cartridge (cartridge 250 in fig. 10) with a cup (container 251 in fig. 11A) and a lid (top 256 in fig. 11A) which are moveable relative to one another in a translational motion (figs. 11A/B; paragraph 136 discloses that the sled 217 moves the cartridge to the opposite side of the cartridge cover so that the dispensing ports are aligned over the container).
Regarding claim 25, in the modified device of Smutney, Smutney discloses the dry powder inhaler is configured to attain an open or loading position (fig. 11A; paragraph 40), and a closed or dosing position (fig. 11B; paragraph 40).
Regarding claim 26, in the modified device of Smutney, Smutney discloses dry powder inhaler is provided as a reusable inhaler for delivering a single unit dose of an inhalable composition (paragraph 8 discloses the inhaler can be a reusable inhaler for single unit dose cartridges).
Regarding claim 27, modified Smutney teaches all of the claimed limitations set forth in claims 21 and 23, as discussed above, but does not teach or disclose the mouthpiece further has an internal volume extending from the first inlet port to the exit port, wherein the internal volume is greater than 0.2 cubic centimeters.
In a separate embodiment (figs. 12-15), Smutney teaches an inhaler (300 in fig. 12) comprising a mouthpiece (mouthpiece 330 in fig. 15B) comprising a first inlet port (air inlet 310 in fig. 15B) to an exit port (air outlet 335 in fig. 15B) which has an internal volume greater than 0.2 cubic centimeters (paragraph 141 discloses that the internal volume extending from inlet port 310 to outlet port 335 is greater than about 0.2 cm.sup.3).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the internal volume of the mouthpiece of the first embodiment of Smutney discussed above to have a volume greater than 0.2 cubic centimeters extending from a first inlet port to an exit port, as taught by the second embodiment of Smutney, as Smutney teaches that this volume is an acceptable volume to deliver an effective dose of dry powder to a patient.
Regarding claim 34, Smutney discloses a drug delivery system comprising a breath-actuated, dry powder inhaler (200 in fig. 9; paragraph 4 discloses the inhaler is breath-actuated), an enclosure (cartridge 250 in fig. 10) and dry powder pharmaceutical composition comprising microcrystalline particles of 3,6-bis(N-fumarvl-4-aminobutvl)-2,5-diketopiperazine (paragraph 199; paragraph 214 discloses the composition comprises microcrystalline particles), wherein the enclosure is a cartridge configured to hold the dry powder pharmaceutical composition (element 250 is defined as a “cartridge” in paragraph 134; paragraph 19 discloses the cartridges contain the dry power composition), wherein the breath- actuated, dry powder inhaler can be provided as a reusable inhaler for delivering a single unit dose of the dry powder pharmaceutical composition (paragraph 8 discloses the inhaler can be a reusable inhaler to be used with a single unite dose cartridge).
Smutney further discloses that the dry powder composition can comprise any active agent (paragraph 196 discloses that the active agent can be any type depending on the disease or condition to be treated) but does not explicitly teach or disclose the composition comprising a cannabidiol in an amount from 1% to 40% (w/w) and 1,2-distearovl-sn-glvcero-3-phosphocholine (DSPC).
Schambye teaches a composition which can be made into a dry powder composition for inhalation using known techniques (paragraph 461).  Schambye further teaches that an example active agent is cannabidiol (paragraph 297) and can comprise DSPC (paragraphs 419-421 discloses that the active agent can comprise transport molecules with an exemplary molecule being DSPC).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the active agent of Smutney to be cannabidiol for the purpose of counteracting nausea or vomiting in a patient in need (paragraph 297).  It would have further been obvious to have modified the composition to comprise DSPC as Schambye teaches that this addition increases the half-life of the active agent (paragraph 419).
Fabio is directed to dry powder formulations for inhalation (paragraph 2).  Fabio further teaches that concentration of the active agent in the formulation is chosen based on the form and size of drug to be delivered and the potency of the dose required (paragraph 70).  As such, the concentration of the active agent is taught to be a result effective variable in that changing the concentration of the active agent would change the therapeutic effect of the active agent on the patient.  Further, a review of Applicant’s specification assigns no criticality to the claimed composition amount (paragraphs 105 and 106 state potential ranges and also notes that the amount can vary depending on the form and size of the drug to be delivered and does not specifically limit the drug to be cannabidiol).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the concentration of the cannabidiol to be between 1%-40% w/w as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783